QUOTAHOLDERS’ AGREEMENT
 
 
This Agreement is made and entered into this 22 day of June, 2005, by and
between:


 
I- NEW MEDIA LOTTERY SERVICES INC., a company organized and existing in
accordance with the laws of Delaware, with head offices at 370 Neff Avenue,
Suite L, Harrisonburg, Virginia 22801, United States of America, herein
represented by its attorney-in-fact, Mr. Richard Harrod Pedicini, United States
citizen, married, businessman, bearer of Identity Card RNE Y264111-J and of the
Individual Taxpayer’s Registration (“CPF/MF”) no. 230.797.248-01, resident and
domiciled in the City of São Paulo, State of São Paulo, at Rua Salvador Correia
n°. 218 (hereinafter “NMLS”); and
 
II - CYBERCYTE SISTEMAS E SERVIÇOS LTDA., a company organized and existing in
accordance with the laws of the Brazil, registered with the General Taxpayers’
Registry under no. 03.913.309/0001-60, with head offices in the City of São
Paulo, State of São Paulo, at Rua Barão do Triunfo no. 550, 9° andar, conj. 92,
herein represented by its Director, Mr. José Ari Rodrigues Célia, Brazilian
citizen, married, business administrator, bearer of Identity Card (“R.G.”) no.
12.444.756 and of CPF/MF no. 059.295.728-44, resident and domiciled in the City
of São Paulo, State of São Paulo, at Rua Barão do Triunfo no. 550, 9°. andar,
conj. 95 (hereinafter “CYBERCYTE”),

RECITALS


WHEREAS, the parties are the sole quotaholders of “New Media Serviços de
Internet Ltda.”, a company organized and existing in accordance with the laws of
the Federative Republic of Brazil, pending registration with the General
Taxpayers’ Registry under no. 07.411.570/0001-13, with head offices in the City
of Santana do Parnaíba, State of São Paulo, at Rua Pedro Procópio no. 88, conj.
217 (hereinafter “COMPANY”);


WHEREAS, NMLS possesses extensive experience in the establishment, operation and
management of lotteries and has developed and operated a number of Internet
lottery programs; and


WHEREAS, CYBERCYTE and its associated companies possess extensive expertise in
the Brazilian lottery marketplace, operate a number of lottery/gaming websites,
hold two state lottery licenses awarded by the Brazilian States of Pará and
Santa Catarina and are actively involved in bingo hall ownership and operation,


THE PARTIES hereby decide to enter into this Quotaholders’ Agreement
(“Agreement”) which shall be governed by the following clauses and conditions:
 
Section 1 - Definitions
 
1.1
Quotas - means all of the quotas of the COMPANY’s capital.

 

1.2
Quotaholders - means the parties to this Agreement, as qualified in the preamble
of this Agreement.

 
 
-1-

--------------------------------------------------------------------------------


Section 2 - COMPANY





2.1
The COMPANY has a capital of R$ 1.000,00 (one thousand reais), represented by
1.000 (one thousand) quotas (“Quotas”) with a nominal value of R$ 1,00 (one
real) each. The COMPANY’s capital is divided among the Quotaholders as follows:

 

 
(i)
NMLS owns 50% (fifty percent) of the Quotas of the COMPANY’s capital; and

 

 
(ii)
CYBERCYTE owns 50% (fifty percent) of the Quotas of the COMPANY’s capital.

 
Section 3 - Binding Effect on Quotas
 

3.1
The provisions set forth in this Agreement shall be binding upon all of the
COMPANY’s Quotas currently owned by the parties hereto and any and all Quotas of
the COMPANY that such parties may hereinafter own.

 

3.2
This Agreement shall be complied with by the COMPANY, the Quotaholders, as well
as the Quotaholders’ respective heirs and assigns. This Agreement shall be filed
in the COMPANY’s head office and the rights and obligations set forth herein
shall be binding on its signatories and third parties.

 
Section 4 - Purpose of the COMPANY
 

4.1
The purpose of the COMPANY is to launch Internet lottery programs in Brazil
under the existing lottery licenses issued by the Brazilian State of Santa
Catarina to CYBERCYTE and the Brazilian State of Pará to WJM Entretenimentos e
Participações Ltda. (“WJM”). CYBERCYTE, in its capacity of holder of 50% (fifty
percent) of WJM’s quotas, confirms that WJM agrees to the use of its license in
accordance with the terms and conditions of this Agreement. Moreover, CYBERCYTE
represents and warrants that WJM and CYBERCYTE will enter into agreements with
the COMPANY regarding the use of such licenses. The Parties agree that the
COMPANY will apply for state and federal Internet lottery licenses.



Section 5 - Management
 

5.1
The COMPANY shall be managed by 01 (one) Director to be appointed by the
Quotaholders by mutual and common agreement. The Quotaholders agree that such a
Director shall be Mr. José Ari Rodrigues Célia, qualified above.

 
 
-2-

--------------------------------------------------------------------------------


Section 6 - Revenue
 

6.1
It is contemplated that COMPANY’s revenue will derive from the sale of lottery
games via the Internet in accordance with the assumptions and projections to be
set out by the Quotaholders.




6.2
The parties agree that only 80% (eighty percent) of the profits of the COMPANY
will be distributed monthly to the Quotaholders during the first year of
operation of the COMPANY.

 

6.3
The Quotaholders will jointly determine the best tax scenario in order to
maximize the COMPANY’s after tax profits.



Section 7 - Term and Termination
 

7.1
This Agreement shall commence on the day and year first written above, shall
have a term of 10 (ten) years from the date of its signature (the “Initial
Term”). This Agreement shall be automatically renewed for an additional 10 (ten)
year period unless either Party informs the other Party in writing at least 90
(ninety) days prior to the end of each term that it does not intend to renew
this Agreement.



7.2
This Agreement may be terminated by either party upon the default in the
performance by the other Party of its obligations arising under the terms of
this Agreement. In such event, the Party desiring to terminate this Agreement
will provide written notice to the other party of its intent to terminate and
will set forth the reasons for termination. If the reasons for termination are
not resolved to the satisfaction of the notifying Party within 90 (ninety) days
of the date of such notice, this Agreement will terminate effective as of the
end of such 90 (ninety) days period, provided that if the Party notified of the
others intent to terminate does not concur that it has defaulted in its
obligations under this Agreement or that it has failed to cure any actual
default in its obligations under this Agreement or that it has failed to cure
any actual default on its part, then the matter will be submitted to binding
arbitration in accordance with the rules of the American Arbitration Association
and the Agreement will not terminate, pending the resolution of the matter in
arbitration. Upon termination of this Agreement, both parties shall be released
of all obligations under this Agreement save and except for obligations incurred
prior to termination.




7.3
The parties agree to jointly share in any costs associated with the termination
of the COMPANY. The parties will prepare and evaluate the costs associated with
the dissolution of business and will fund these costs on a timely basis. Upon
the effective date of any termination of this Agreement for any reason
whatsoever (a) the license to use the equipment, goods or other property
provided for shall be terminated; (b) both Parties shall be entitled to
repossess forthwith and shall deliver to both Parties forthwith, all equipment,
goods and other property supplied by the Parties pursuant to this Agreement; (c)
the license to use the NMLS Software shall be terminated; (d) the COMPANY shall
immediately cease using the NMLS Software; and (e) the COMPANY shall immediately
cease using the WJM and CYBERCYTE gaming licenses.



-3-

--------------------------------------------------------------------------------


 

7.4
Upon termination of this Agreement, the parties will have the right to terminate
without any liability any licenses that such parties may have granted to the
COMPANY.



Section 8 - Obligations



8.1
Obligations of NMLS to COMPANY.




 
8.1.1
NMLS shall, among other obligations and without the COMPANY incurring any cost
or expense:




(i)
design the lottery games, design the web interface API that allows COMPANY to
operate these games from a website and assist in the integration of the
COMPANY’s website and the lottery games;

     

  (ii) provide to the COMPANY free of charge limited rights to its Internet
lottery/gaming systems;

     

  (iii) 
ensure that any third party licenses required to operate its Internet
lottery/gaming systems are maintained operational and in good order and permit
the COMPANY to use such licenses;

     

  (iv) provide to the COMPANY free of charge the management of its Internet
lottery/gaming systems;

     

  (v) 
provide to the COMPANY a royalty-free license to use the NMLS software described
in Schedule 1 to this Agreement;

     

  (vi) provide free of charge to the COMPANY lottery expertise and general
operational management services; and

     

  (vii)
provide free of charge to the COMPANY personnel of sufficient caliber and
experience to deliver the obligations set out above.

 

 
8.1.2
NMLS shall also make available to the COMPANY by means of loans the funds
necessary for the COMPANY to carry out its business. Such funds will be made
available at the interest rate of 01% (one percent) per month calculated over
the principal amount and a 01 (one) one time premium of 10% (ten percent)
calculated over the principal amount of the loan will also be due. Such loans
are to be accounted for half in dollars, half in reais. The exchange rate to be
used is the average of the PTAX 800 buy and sell rates at the close of the
previous day. Reais are to be adjusted for inflation according to the variation
of the INPC between the date when the funds are made available and the date when
the payments are made. Interest will be calculated over the amount of the
principal and the 01 (one) time premium. CYBERCYTE must approve any such loans
in writing (which approval shall not be unjustifiably withheld or delayed). Such
approval shall be granted or not by means of a written notice sent to NMLS
within 10 (ten) days counted as of the date that CYBERCYTE receives a written
notice sent by NMLS. In the event that CYBERCYTE does not send a written notice
to NMLS, the approval shall be deemed to have been granted. Any loans made
without such approval being granted shall not be binding on the COMPANY. In no
event shall CYBERCYTE have an obligation to pay to NMLS any amounts made
available to the COMPANY in accordance with the provisions set forth in this
Section’s text.



-4-

--------------------------------------------------------------------------------




8.2
Obligations of CYBERCYTE to COMPANY.




8.2.1
CYBERCYTE shall, among other obligations and without the COMPANY incurring any
cost or expense:




(i)
using NMLS templates, assist NMLS in the design of the lottery games and the
website intended for Brazil and provide free of charge to the COMPANY all
requisite local language translation services;

     

  (ii) provide to the COMPANY free of charge the right to use its registration
and financial transaction systems;

     

(iii)
use best efforts to ensure that any third party licenses required to operate its
registration and financial transaction systems are maintained operational and in
good order and permit the COMPANY to use such licenses;

     

  (iv)
use its best efforts to ensure that the lottery licenses issued by the Brazilian
State of Pará to WJM and the Brazilian State of Santa Catarina to CYBERCYTE are
maintained operational and in good order;

     

(v)
enter into the License Agreement attached hereto and made a part hereof as
Schedule 3 and maintain such an agreement valid during the term of this
Agreement;

(vi)
use best efforts to cause WJM to enter into an equivalent Portuguese version of
the License Agreement attached hereto and made a part hereof as Schedule 2 and
use best efforts to cause WJM to maintain such an agreement valid during the
term of this Agreement;

     

(vii)
provide to the COMPANY free of charge the management of its registration and
financial transaction systems;

     

(viii)
provide free of charge to the COMPANY advice and guidance on Brazilian business
procedures, funds repatriation and taxation issues;

     

(ix)
provide free of charge to the COMPANY local lottery expertise;

     

 
-5-

--------------------------------------------------------------------------------


 

(x)
provide access to its database of non-current Internet users for the purpose of
marketing the lottery games and the website intended for Brazil. For such
purpose, non-current Internet users are defined as users which have not visited
the websites of CYBERCYTE and its associated companies during 2 (two) months.
The terms and conditions of such an access are set forth in Schedule 4 to this
Agreement; and

     

(xi)
provide free of charge to the COMPANY personnel of sufficient caliber and
experience to deliver the obligations set out above.

 

8.2.2
CYBERCYTE shall also make available to the COMPANY by means of loans the funds
necessary for the COMPANY to carry out its business. Such funds will be made
available at the interest rate of 01% (one percent) per month calculated over
the principal amount and a 01 (one) one time premium of 10% (ten percent)
calculated over the principal amount of the loan will also be due. Such loans
are to be accounted for half in dollars, half in reais. The exchange rate to be
used is the average of the PTAX 800 buy and sell rates at the close of the
previous day. Reais are to be adjusted for inflation according to the variation
of the INPCbetween the date when the funds are made available and the date when
the payment is made. Interest will be calculated over the amount of the
principal and the 01 (one) time premium. NMLS must approve any such loans in
writing (which approval shall not be unjustifiably withheld or delayed). Such
approval shall be granted or not by means of a written notice sent to CYBERCYTE
within 10 (ten) days counted as of the date that NMLS receives a written notice
sent by CYBERCYTE. In the event that NMLS does not send a written notice to
CYBERCYTE, the approval shall be deemed to have been granted. Any loans made
without such approval being granted shall not be binding on the COMPANY. In no
event shall NMLS have an obligation to pay to CYBERCYTE any amounts made
available to the COMPANY in accordance with the provisions set forth in this
Section’s text.

 
Section 9 - Representations and Warranties



9.1
Each of the parties represents and warrants that:




 
(i)
it has full power and authority to enter into, exercise its rights and perform
and comply with this Agreement and with all other related documents to which it
is a party; and




 
(ii)
all actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of necessary consents, approvals, authorizations,
exemptions, filings, licenses, orders, permissions, recordings or registrations)
have been taken, fulfilled and done:




 
(a)
to enable it to lawfully enter into, exercise its rights and perform and comply
with this Agreement and with all other related documents to which it is a party;
and

 
-6-

--------------------------------------------------------------------------------


 

 
(b)
to ensure that its obligations under such documents are valid, legally binding
and enforceable; and




(iii)
it will use best efforts to permit the COMPANY to carry out its business as set
forth in the COMPANY’s Corporate Charter and in this Agreement.

 

9.2
NMLS and CYBERCYTE each acknowledge and agree that all data relating to a
customer of the COMPANY’s Internet lotteries, including names, addresses and any
other personal information (“Lottery Customer Data”) is the property of the
COMPANY.



9.3
NMLS and CYBERCYTE each represent and warrant that:




(i)
it has the right and corporate authority to enter into this Agreement and has
all the necessary rights to perform its obligations under this Agreement;

 

(ii)
it has sufficient rights to the technology and the systems covered by this
Agreement and the right to transfer such rights for transactions as contemplated
under this Agreement;

 

(iii)
it will use and process Lottery Customer Data only in accordance with this
Agreement; and




(iv)
its entry into this Agreement does not breach any other agreement to which it is
a party.

 

9.4
CYBERCYTE represents and warrants that:

 

(i)
State lottery licenses have been awarded to CYBERCYTE by the Brazilian State of
Santa Catarina and to WJM by the Brazilian State of Pará and that such companies
are the registered owners of and operators of the Internet games made available
by means of such licenses;




(ii)
CYBERCYTE and WJM are in good standing before the Brazilian States of Santa
Catarina and Pará and the licenses granted to CYBERCYTE and WJM are valid in all
of the Federative Republic of Brazil;

 

(iii)
it legally and validly manages and maintains one bingo hall in Rio de Janeiro
through its associated company, Hunter Representação e Locação de Equipamentos
Ltda.; and

 

(iv)
WJM legally and validly manages and maintains the following lottery/gaming
websites within Brazil: www.lotogames.com.br, www.lotobanana.com.br,
www.lotobacaninha.com.br, www.lotodiitroya.com.br, www.z10.com.br,
www.biglotobrasil.com.br and www.caraoucoroa.com.br.

 
-7-

--------------------------------------------------------------------------------


 

9.5
The execution and delivery of, and the performance by it of its obligations
under this Agreement and related documents, do not and will not result in a
breach of:




 
(i)
any provision of its Corporate Charter, memorandum or articles of association,
where applicable; or




 
(ii)
any law, contract, agreement, license, permit, order, judgment or decree of any
court or governmental agency to which it is a party or by which it is bound.



9.6
This Section 9 shall survive the expiry or earlier termination of this
Agreement.

 
Section 10 - Non-Competition



10.1
Except if otherwise provided for in this Agreement, NMLS undertakes to the
COMPANY that, for as long as it holds any Quotas and for a period of 01 (one)
year after the sale, transfer or assignment of such Quotas to any person or
entity whatsoever (the “Period”), it will not, and it will ensure that none of
its affiliates, subsidiaries or controlling companies shall:




 
(i)
either on its own account or in conjunction with or on behalf of any person,
carry on or be engaged, concerned or interested in the Federative Republic of
Brazil (“Territory”), directly or indirectly whether as a quotaholder, director,
employee, partner, agent or otherwise in carrying on any business similar to, or
competing with, the Services rendered and/or the business carried out by the
COMPANY then or within such prior year;




 
(ii)
either on its own account or in conjunction with or on behalf of any other
person, solicit or entice away or attempt to solicit or entice away from the
COMPANY any person who is or has at any time within 01 (one) year prior to the
expiry of the Period been a customer, client, identified prospective customer or
client, agent or correspondent of the COMPANY or in the habit of dealing with
the COMPANY;




(iii)
either on its own account or in conjunction with or on behalf of any other
person, employ, solicit or entice away or attempt to employ, solicit or entice
away from the COMPANY any person who is or shall have been at the date of, or
within 01 (one) year prior to, the expiry of the Period an officer, manager, or
employee of the COMPANY whether or not such person would commit a breach of
contract by reason of leaving such employment;




(iv)
do or say anything which is detrimental to the reputation of the COMPANY or
which may lead any person to cease to deal with the COMPANY on substantially
equivalent terms to those previously offered or at all; or




(v)
at any time hereafter in relation to any trade, business or company use a name
(including any word or symbol) in a way to be capable of or likely to be
confused with the name of the COMPANY or of the other parties and shall use all
reasonable endeavors to procure that no such name shall be used by any person or
entity to which it is connected. CYBERCYTE agrees that the use of the name “New
Media Lottery Services” or of any similar name that NMLS already uses shall not
violate the provisions set forth in this Section’s text.

 
 
-8-

--------------------------------------------------------------------------------


 

10.2
Except if otherwise provided for in this Agreement, CYBERCYTE undertakes to the
COMPANY that, for as long as it holds any Quotas and for a period of 01 (one)
year after the sale, transfer or assignment of such Quotas to any person or
entity whatsoever (the “Period”), it will not, and it will ensure that none of
its affiliates, subsidiaries or controlling companies shall:




 
(i)
either on its own account or in conjunction with or on behalf of any other
person, employ, solicit or entice away or attempt to employ, solicit or entice
away from the COMPANY any person who is or shall have been at the date of, or
within 01 (one) year prior to, the expiry of the Period an officer, manager, or
employee of the COMPANY whether or not such person would commit a breach of
contract by reason of leaving such employment;




 
(ii)
do or say anything which is detrimental to the reputation of the COMPANY or
which may lead any person to cease to deal with the COMPANY on substantially
equivalent terms to those previously offered or at all; or




 
(iii)
at any time hereafter in relation to any trade, business or company use a name
including any word or symbol in a way to be capable of or likely to be confused
with the name of the COMPANY or of the other parties and shall use all
reasonable endeavors to procure that no such name shall be used by any person or
entity to which it is connected.



10.3
NMLS is aware that CYBERCYTE is the owner or has an interest in businesses that
are similar to or compete with the COMPANY in the Territory, as set out in the
Recitals. Therefore, CYBERCYTE is authorized to continue to compete with the
Services rendered and/or the business carried out by the COMPANY. CYBERCYTE may
do so either on its own account or in conjunction with or on behalf of any other
person. CYBERCYTE may carry on such competition directly or indirectly, as a
quotaholder, director, employee, partner, agent or otherwise. CYBERCYTE may
continue its current similar or competing activities, and may begin new similar
or competing activities. CYBERCYTE intends to do this, NMLS knows CYBERCYTE
intends to do this, and NMLS does not object.



10.4
Notwithstanding the provisions set forth in Section 10.3 of this Agreement,
CYBERCYTE agrees to grant to the COMPANY a right of first refusal to participate
in any new business opportunity that CYBERCYTE has available and that is
specifically related to Internet lottery and/or Internet gaming. For such
purposes, CYBERCYTE shall send the COMPANY a written notice informing the latter
about any such new business opportunity and the terms and conditions applicable
to such any such new business opportunity. The COMPANY shall inform CYBERCYTE
within 05 (five) days counted as of the date that the COMPANY receives any such
notice, whether or not the COMPANY intends to participate in any such new
business opportunity. In the event that the COMPANY intends to participate in
any such new business opportunity, CYBERCYTE and the COMPANY shall execute the
documents necessary to reflect such participation. However, in the event that
the COMPANY does not respond or is not interested to participate in any such new
business opportunity, CYBERCYTE may freely carry out any such new business
opportunity without the COMPANY on terms and conditions that are similar to the
terms and conditions that CYBERCYTE offered to the COMPANY.

 
-9-

--------------------------------------------------------------------------------


 
10.5
While the restrictions contained in this Section are considered by the parties
to be reasonable in all circumstances, it is recognized that restrictions of the
nature in question may fail for legal reasons and accordingly it is hereby
agreed and declared that if any of such restrictions shall be adjudged to be
void as going beyond what is reasonable in all the circumstances for the
protection of the interest of the parties but would be valid if part of the
wording thereof were deleted or the periods thereof reduced or the range of
activities or area dealt with thereby reduced in scope, the said restriction
shall apply with such modifications as may be necessary to make it valid and
effective.



Section 11 - Confidentiality



11.1
NMLS and CYBERCYTE will keep the existence and contents of this Agreement, all
discussions and documents relating to its subject matter (either before or after
the signing of this Agreement) and all confidential business, financial,
technical or other information of the other party and of COMPANY in confidence
and shall only disclose such information to its directors, employees and
professional advisors who “need to know” for the purposes of this Agreement.
This obligation of confidentiality does not apply if information:




(i)
has come into the public domain other than by breach of this Agreement or any
other duty of confidence;




(ii)
is obtained from a third party having a lawful right to disclose such
information;




(iii)
at the time of disclosure was already known by the party to whom such
information was disclosed without breach of this Agreement or any other duty of
confidence; or




(iv)
is required to be disclosed by law, stock exchange regulations, judicial decree
or other regulatory authorities (including, but not limited to, if such
disclosure is required to satisfy disclosure and reporting obligations under
applicable laws and regulations).



11.2
NMLS and CYBERCYTE shall ensure that each of such companies’ directors,
employees and professional advisors to whom confidential information is
disclosed is made aware of and complies with the provisions of this Section 11
and the disclosing party shall have primary responsibility for the actions of
such persons.




11.3
This Section 11 shall survive the expiry or earlier termination of this
Agreement for a further period of 2 (two) years.




11.4
For the purposes of this Section 11, the confidential business and information
includes, without limitation:




(i)
information concerning the affairs or property of the COMPANY or of the other
parties or any business property or transaction in which the COMPANY or the
other parties may be or may have been concerned or interested, including any
intellectual property right;

 
-10-

--------------------------------------------------------------------------------


 

(ii)
the Lottery Customer Data, the names and addresses of any client of the COMPANY
or of the other parties;




(iii)
information on the terms of this Agreement; and/or




(iv)
information relating to the business methods of the COMPANY or of the other
parties.



Section 12 - Waiver



12.1
Any express or implied waiver by one party of any failure by another party to
perform its obligations under this Agreement will not prevent the subsequent
enforcement of those obligations. Similarly, any waiver will not be taken to be
a waiver of any subsequent failure to perform that or any other obligation.



Section 13 - Assignment



13.1
Neither party may assign or transfer any right or obligation under this
Agreement without the prior written consent of the other party (such consent not
to be unreasonably withheld or delayed).



Section 14 - Entire Agreement



14.1
This Agreement contains the entire Agreement between the parties relating to its
subject matter, and supersedes all prior representations (other than fraudulent
misrepresentations) and agreements relating to its subject matter. All implied
terms, conditions and warranties (whether implied by statute, common law, a
course of dealings, or otherwise) are excluded to the maximum extent permitted
by law.



Section 15 - Variation



15.1
Amendments to this Agreement shall not be effective unless in writing and signed
by authorized signatories on behalf of all the parties.



Section 16 - Severability



16.1
If any provision of this Agreement is held invalid, illegal or unenforceable for
any reason by any court of competent jurisdiction, such provision shall be
severed and the remainder of its provisions will continue in full force and
effect.


 
-11-

--------------------------------------------------------------------------------


 
Section 17 - Notices
 

17.1
Any and all notices, summons or other communications between the parties under
this Agreement will be given in writing and will be deemed to have been received
on the 1st (first) business day following the day in which it was sent, if
delivered by telefax, and on the 5th (fifth) business day following the day in
which it was sent, if delivered by registered mail. Any and all notices or other
communications between the parties shall be sent to the addresses of the parties
indicated below and/or to any other addresses that the parties may indicate from
time to time:

 
If to NMLS:
New Media Lottery Services, Inc.
370 Neff Avenue - Suite L
Harrisonburg, VA 22801
USA
  

  At.: Mr. Randolph H. Brownell III

  Tel.: (540) 437-1688

  Fax: (540) 574-0491

     

 
Copy to:
John Carson

    10 Meadow Lane

    Pennington, NJ 08534

    Fax: (609) 737-7301

     

  If to CYBERCYTE:  

  Cybercyte Sistemas e Serviços Ltda.  

  Rua Barão do Triunfo, 550, conj. 92  

  São Paulo - SP - Brazil  

  CEP 04602-002  

     

  At.: José Ari Rodrigues Célia

  Tel.: (55-11) 5092-5883

  Fax: (55-11) 5533-6526

     

  If to the COMPANY:  

  New Media Serviços de Internet Ltda.  

  Rua Pedro Procópio no. 88 - conj. 217  

  Santana do Parnaíba - SP  

  CEP 06501-130  

     

  At.: José Ari Rodrigues Célia

  Tel.: (55-11) 5092-5883

  Fax: (55-11) 5533-6526

 
-12-

--------------------------------------------------------------------------------


 

17.2
The Parties shall each respectively use their best efforts to do or procure to
be done all such further acts and things and execute or procure the execution of
all such other documents as a Party may from time to time require for the
purpose of carrying the provisions of this Agreement into full effect, and
giving the full benefit of the provisions of this Agreement to the Parties.



Section 18 - Indemnity



18.1
Each Party hereto shall indemnify and hold harmless the other Party from any
claims, actions, damages, proceedings, demands, liabilities, costs and expenses
(including, but not limited to, reasonable legal expenses and other professional
advisers’ fees) arising out of, any gross negligence, misconduct, or illegal act
on its part in the course of performing this Agreement and without prejudice to
any other rights or remedies available to the Party, and notwithstanding any
other provision in this Agreement, irrevocably and unconditionally agrees to
indemnify the other Party in full and on demand and keep the other Party so
indemnified from and against all claims, actions, damages, proceedings, demands,
losses, liabilities, costs and expenses (including without limitation reasonable
legal expenses and other professional advisers’ fees) which are made or brought
against or suffered or incurred by that party, directly or indirectly and
whether or not foreseeable at the date of this Agreement, arising wholly or in
part as a result of or in relation to a breach by the Party of any of their
respective obligations, representations and warranties as set out in Sections 8
and 9 above.



Section 19 - General Provisions



19.1
The Quotaholders hereby agree that if and to the extent that the COMPANY’s
Corporate Charter and/or the Instrument conflict with the provisions set forth
in this Agreement, this Agreement shall prevail.

 
19.2
Any and all rights and remedies available in connection with this Agreement are
cumulative and do not exclude any other rights and remedies in any manner
available at law. The failure of either Quotaholder at any time to require full
performance of any provision hereof will in no manner affect the right of such
Quotaholder at a later time to enforce the same.

 
19.3
The descriptive headings of the articles and headings of this Agreement are for
convenience only and do not constitute a part of this Agreement.

 
19.4
Except as otherwise expressly set forth in this Agreement, neither Quotaholder
shall have the authority, express or implied, to bind or commit the other
Quotaholder to any obligations of whatever kind or nature, and neither shall
take any actions to the contrary or any actions which would create an impression
to the contrary.

 
19.5
This Agreement is binding on the Quotaholders and each of the Quotaholders’
respective successors and/or assigns, which shall comply at all times with the
terms and conditions set forth in this Agreement.

 
-13-

--------------------------------------------------------------------------------


 
19.6
The provisions set forth in this Agreement are irrevocable, allowing for
specific performance pursuant to the provisions set forth in Article 118 of the
Law no. 6.404 of December 15, 1976 and Articles 461, 639 and the following
Articles of the Brazilian Civil Procedure Code (“CPC”), it being understood that
the payment of damages is not adequate compensation for the Quotaholders’ rights
hereunder. In this regard, this Agreement, duly executed by 02 (two) witnesses,
is valid as an extra-judicial executory instrument in accordance with the
provisions set forth in Article 585, II of the CPC. Except as otherwise
specifically set forth in Sections 7 and 19.7 of this Agreement, the
Quotaholders hereby waive the right to claim, judicially or not, the termination
or forfeiture of the terms of this Agreement for any reason.

 
19.7
The Quotaholders shall be excused from performance of such Parties’ respective
obligations under this Agreement and shall not be held liable for any losses,
damages or delays, including consequential damages, resulting from any cause
beyond such Parties’ reasonable control, including earthquake, fire, flood,
explosion, war, embargo and/or governmental regulations. If any such cause
continues for a period of more than 180 (one hundred and eighty) days, the
Quotaholders shall have the right to terminate this Agreement upon a 30 (thirty)
days prior written notice to the other Quotaholder, without entitling the other
Quotaholder to any indemnification right.

 
19.8
CYBERCYTE hereby represents and warrants that such a company is aware of the
Agreement between NMLS and Mr. Andrew Della Casa pursuant to which NMLS agreed
to assign and transfer to Mr. Della Casa 10% (ten percent) of the COMPANY quotas
that NMLS owns. Therefore, CYBERCYTE waives the right of first refusal that such
a company has to purchase such quotas and agrees that such quotas may be
transferred to Mr. Della Casa provided he agrees to execute this Agreement by
means of an amendment to this Agreement. Moreover, such a waiver is limited to
10% (ten percent) of the COMPANY quotas that NMLS owns. Also, CYBERCYTE agrees
that, in the event that Mr. Della Casa decides to sell such quotas, NMLS will
have a right of first refusal to purchase such quotas prior to CYBERCYTE
exercising any rights to purchase such quotas.

 
Section 20 - Governing Law and Submission to Jurisdiction



20.1
This Agreement and any other agreements and documents to be executed, issued or
delivered pursuant hereto shall be governed by, and construed in accordance
with, the laws of Brazil.



20.2
The parties hereby irrevocably agree that any and all disputes, actions, claims
and proceedings which may arise out of, or in connection with, this Agreement
shall be resolved exclusively by binding arbitration to be carried out in
accordance with the rules of the American Arbitration Association. The
arbitration shall be carried out in the English language and shall be held in
New York.



-14-

--------------------------------------------------------------------------------


And, having thus agreed and contracted, the parties execute this Agreement in 3
(three) counterparts of equal text in the presence of 02 (two) undersigned
witnesses.
 

    São Paulo, June 22, 2005.       NEW MEDIA LOTTERY SERVICES, INC.   
CYBERCYTE SISTEMAS E SERVIÇOS LTDA.
                    Richard Harrod Pedicini   José Ari Rodrigues Célia
Attorney-in-fact   Director       Acknowledged and agreed to:           New
Media Serviços de Internet Ltda.                    José Ari Rodrigues Célia    
Director           Witnesses:         1.       2.     Claudia Gari   A. Peter
Nolte I.D. No.: 3.128.517 SSP-SP   I.D. No.: 6.623.162 SSP-SP




 
-15-

--------------------------------------------------------------------------------


Schedule 1


NMLS Software


- For the purposes of this Agreement, NMLS software shall include the following:



(i)
Purpose: the NMLS software outlines software developed by and integrated from
third parties into the “NMLS Lottery Engine” that NMLS is supplying to the
COMPANY;




(ii)
Definitions:




 
a.
“NMLS Lottery Engine” is the software written to facilitate the participation of
users in NMLS lottery games;




 
b.
“Actions” are request options made available by the NMLS Lottery Engine and that
are called by the COMPANY’s software or components of the NMLS software other
than core components of the NMLS Lottery Engine;




 
c.
“Servers” are defined as groups of actions available within the NMLS Lottery
Engine; and




 
d.
“Websites” are all sites developed by NMLS for use by the COMPANY and which
require the NMLS Lottery Engine (the COMPANY should own URL and graphics on the
main pages of the website).




(iii)
Description of servers: The following is the current list of all the Servers
components available through the NMLS Lottery Engine:




a.
Authentication: This server facilitates the authorization and clearing of all
requests to the NMLS Lottery Engine from any request made by a client of the
COMPANY;




b.
Session: This server manages the user login and authorization processes and
maintains the status of user credentials;




c.
Registration: This server contains all the user supplied information and client
specific required information to facilitate all other actions;




d.
Promotions: This server contains all actions related to site and services
promotions;




 
e.
E-Commerce: This server is utilized to handle all financial transactions that
occur outside of game play;




 
f.
Play: This server handles all game activity and play. This includes prize awards
and NMLS Lottery Engine transactions; and




g.
Manager: This server contains all the actions required to maintain, review, and
update player records and participation.

 
 
-16-

--------------------------------------------------------------------------------


Schedule 2


WJM License Agreement




“[date]


New Media Serviços de Internet Ltda.
Rua Pedro Procópio no. 88 - conj. 217
Santana do Parnaíba - SP
CEP 06501-130
HAND DELIVERY
 

Re.:
State of Pará Internet Lottery License granted on April 01, 2004 (“License”)

 
Dear Sirs:


The purpose of this letter is to confirm that WJM Entretenimentos e
Participações Ltda. (“WJM”) hereby irrevocably grants New Media Serviços de
Internet Ltda. (“New Media”) a license to use the License pursuant to the
following terms and conditions:



a.
New Media shall have the right to use the License until December 31, 2006;




b.
New Media shall have the automatic right to renew the authorization to use the
License in accordance with the terms and conditions set forth in this letter for
additional periods of 02 (two) years by sending a written notice to WJM at least
60 (sixty) days prior to the date set forth in item “a” of this letter;




c.
New Media shall pay to the State of Pará Lottery (“Loteria do Estado do Pará”)
on a monthly basis and on the 2nd (second) business day of each month an amount
equal to 10% (ten percent) of the “Net Revenues”. For the purposes of this
letter, “Net Revenues” shall mean all of the deposits made during each month by
the users of New Media’s site in connection with products or services that use
the License until the date set forth in item “a” of this letter less any
withdrawals made by such users during any such month and any and all taxes, fees
and/or contributions due in connection with prizes paid to such users during any
such month; and




d.
no amounts shall be due to WJM in connection with the authorization to use the
License.



Please note that WJM undertakes to use its best efforts to maintain the License
valid. However, WJM shall have no liability in the event that the License is
revoked or cancelled.


Provided New Media agrees with the provisions set forth in this letter, please
request that a New Media legal representative execute and return 01 (one) of the
02 (two) copies to WJM. Once this letter is executed by New Media’s legal
representative, this letter shall be binding on the parties.
 
 
WJM Entretenimentos e Participações Ltda.
 
 
________________________
Iziquiel Maia Silva
Director




Acknowledged and Agreed to:




New Media Serviços de Internet Ltda.




________________________
José Ari Rodrigues Célia
Director”


-17-

--------------------------------------------------------------------------------


Schedule 3


CYBERCYTE License Agreement


“[date]


New Media Serviços de Internet Ltda.
Rua Pedro Procópio no. 88 - conj. 217
Santana do Parnaíba - SP
CEP 06501-130
HAND DELIVERY





Re.:
State of Santa Catarina Internet Lottery License granted on December 09, 2004
(“License”)

 
Dear Sirs:


The purpose of this letter is to confirm that Cybercyte Sistemas e Serviços
Ltda. (“Cybercyte”) hereby irrevocably grants New Media Serviços de Internet
Ltda. (“New Media”) a license to use the License pursuant to the following terms
and conditions:



a.
New Media shall have the right to use the License until December 09, 2005;




b.
New Media shall have the right to renew the authorization to use the License in
accordance with the terms and conditions set forth in this letter for additional
periods of 01 (one) year by sending a written notice to WJM at least 60 (sixty)
days prior to the date set forth in item “a” of this letter;




c.
New Media shall pay to the State of Santa Catarina Lottery (“Loteria do Estado
de Santa Catarina”) on a monthly basis and until the 2nd (second) business day
of each month an amount equal to 10% (ten percent) of the “Net Revenues” and/or
any other amounts required by the Loteria do Estado de Santa Catarina. For the
purposes of this letter, “Net Revenues” shall mean all of the deposits made
during each month by the users of New Media’s site in connection with products
or services that use the License until the date set forth in item “a” of this
letter less any withdrawals made by such users during any such month and any and
all taxes, fees and/or contributions due in connection with prizes paid to such
users during any such month; and




d.
no amounts shall be due to CYBERCYTE in connection with the authorization to use
the License.



Please note that CYBERCYTE undertakes to use its best efforts to maintain the
License valid. However, CYBERCYTE shall have no liability in the event that the
License is revoked or cancelled.


Provided New Media agrees with the provisions set forth in this letter, please
request that a New Media legal representative execute and return 01 (one) of the
02 (two) copies to CYBERCYTE. Once this letter is executed by New Media’s legal
representative, this letter shall be binding on the parties.


With best regards,
 
 
Cybercyte Sistemas e Serviços Ltda.
 
 
________________________
José Ari Rodrigues Célia
Director




Acknowledged and Agreed to:




New Media Serviços de Internet Ltda.




________________________
José Ari Rodrigues Célia
Director”


-18-

--------------------------------------------------------------------------------


Schedule 4


Access to Database
 
CYBERCYTE has a database of inactive lottery customers (the “Inactive
Database”), who have played its online games over the past several years. This
database is an important asset. CYBERCYTE agrees to the use of the Inactive
Database for the COMPANY’s marketing efforts, in the following manner:



 
a.
CYBERCYTE will send email or postal communications to the Inactive Database,
with the content and at the frequency requested by the COMPANY. Costs will be
paid by the COMPANY. Email will conform to local laws regulating spam;




 
b.
CYBERCYTE will provide non-identifying, summarized demographic data about the
Inactive Database, as requested by the COMPANY; and




 
c.
When marketing efforts require that some information about customers (i.e., a
promotion in which customers are offered a free opening balance on a new site)
be made available, such information will be transmitted in as non-identifying a
manner as possible. In the example given, customers could be given a credit and
a code to claim it and CYBERCYTE could pass the list of codes to the COMPANY
without the customer names.



Nothing in this Agreement will require CYBERCYTE to transfer the entire Inactive
Database or any part of the Inactive Database to the COMPANY. Moreover, the
COMPANY is not required to supply the names or other identifying information of
inactive customers to the COMPANY.
 
 
-19-

--------------------------------------------------------------------------------


